


Exhibit 10.37








December 27, 2012












Via Hand Delivery
Donna Lehmann
c/o Affinity Gaming
3775 Breakthrough Way, Suite 300
Las Vegas, NV 89135






Dear Donna:


This letter, when counter-signed by you, shall serve as the third amendment (the
"Third Amendment") to the Letter Agreement dated as of January 11, 2011, and
amended as of May 6, 2011, and October 31, 2011, by and between you and Herbst
Gaming, LLC and governing the terms and conditions of your employment with the
Company (the "Letter Agreement"). All capitalized terms set forth in this Third
Amendment, unless otherwise hereinafter defined, shall have the same meaning as
in the Letter Agreement.


1.
The opening paragraph of the Letter Agreement is amended to provide that the
Company is now known as Affinity Gaming, formerly known as Affinity Gaming, LLC
and, before that, Herbst Gaming, LLC.



2.
Paragraph 1(a) of the Letter Agreement is amended to provide that, effective
January 1, 2013, you are employed by the Company in the position of Senior Vice
President, Chief Financial Officer and Treasurer.



3.
Paragraph 1(d) of the Letter Agreement is amended to provide that, effective
January 1, 2013, you report to the directly to the Company's Chief Executive
Officer, but this reporting relationship may change in accordance with the
business needs of the Company.



4.
Paragraph 3(a) of the Letter Agreement is amended to provide that, effective
January 1, 2013, your base salary will be paid at the rate of three hundred nine
thousand five hundred fifty-six dollars ($309,556.00) per annum.



5.
With respect to paragraph 3(c) of the Letter Agreement, your 2013 equity award
under the Herbst Gaming, LLC 2011 Long Term Incentive Plan shall be made at a
value commensurate with the awards granted to other Senior Vice Presidents of
the Company, and otherwise shall be in accordance with the terms of the Plan and
an agreement entered into in connection therewith.





--------------------------------------------------------------------------------




Donna Lehmann
December 27, 2012
Page 2 of 2


6.
The references in the Letter Agreement to the Executive Severance Agreement and
Duty of Loyalty Agreement, respectively, shall mean the Executive Severance
Agreement and the Duty of Loyalty Agreement, respectively, between you and the
Company dated as of January 11, 2011, and amended as of October 31, 2011 and
this date.



7.
Except as specifically set forth in paragraphs 1 through 6 of this Third
Amendment, all other terms and conditions of the Letter Agreement shall remain
unchanged.



Sincerely,


/s/ David D. Ross


David D. Ross
Chief Executive Officer




ACCEPTED and AGREED TO this 27th day of December, 2012:


/s/ Donna Lehmann


Donna Lehmann




